Exhibit Contacts: GendeLLindheim BioCom Partners Investors Media info@peregrineinc.com Barbara Lindheim (800) 987-8256 (212) 918-4650 PEREGRINE PHARMACEUTICALS RECEIVES LETTER FROM NASDAQ CITING FAILURE TO REGAIN COMPLIANCE WITH MINIMUM BID PRICE RULE Company Will Request Hearing to Present Plans for Regaining Compliance NASDAQ Hearing Panel Has Discretion to Grant Peregrine Up to an Additional 180 Days to Regain Compliance Peregrine Currently Meets All Other NASDAQ Capital Market Initial Listing Requirements Other Than the $1.00 Minimum Bid Price Rule TUSTIN, Calif., July 23, 2008 Peregrine Pharmaceuticals, Inc. (Nasdaq: PPHM), today announced that it received a Staff Determination letter from the Nasdaq Stock Market (NASDAQ) on
